Advisory Action (cont.)
 	It is asserted, that without acquiescing to the merits of the rejections, this Response amends independent Claim 14 to incorporate the subject matter of dependent Claim 24 (which is canceled without prejudice or disclaimer) and as supported in the specification by at least page 7, lines 16-201 and Examples 2 and 3. 
No new matter has been introduced by the amendments. Applicant expressly reserves the right to file a divisional application for canceled withdrawn claims. In view of the amendments and remarks presented herein, Applicant respectfully submits that the pending claims overcome the rejections. 
In the Office Action, Claims 14, 18, and 20-24 are rejected under 35 U.S.C. § 101 as patent ineligible subject matter. Applicant respectfully disagrees. 
For example, MPEP § 2106.04(c)(I)(C) explicitly sets forth the following (emphasis added): "For a process claim, the general rule is that the claim is not subject to the markedly different analysis for nature-based products used in the process." Further in this regard, this section of the MPEP also states: However, in the limited situation where a process claim reciting a nature-based product is drafted in such a way that there is no difference in substance from a product claim, the claim is subject to the markedly different analysis for the recited nature-based product. These types of claims are drafted in a way that focuses on the product rather than the process steps. For example, consider a claim that recites, in its entirety, "a method of providing an apple." Under the broadest reasonable 1 See MPEP 2173.05(i), citing In re Johnson, 558 F.2d 1008,1019 (CCPA 1977); see also Inphi Corp. v. Netlist, Inc., Case No. 15-1179 (Fed. Cir. Nov. 13, 2015) (holding that negative claim limitations do not have a heightened 
Here, the claims rejected as allegedly patent ineligible are method claims, which are covered by the general rule that such claims are not subject to the markedly different analysis. Moreover, contrary to the exception in which the method claim is solely directed to the naturally occurring product by itself, the present claims recite a specific recipient of administration, namely, at least one of a male infant of an age up to 3 months or a female infant of an age up to 3 months. Applicant notes the Patent Office asserts "administering a formula to infants is long and commonly known therefore does not amount to invention." However, as set forth on page 2 of the U.S. Patent Office memorandum regarding Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals: 
Lastly, the Federal Circuit did not consider whether or not the treatment steps were routine or conventional when making its "directed to" determination. Since the claim was determined eligible in the step 2A "directed to" part of the test, there was 
no need to conduct a step 2B analysis. 
In response, the examiner does not agree. The claims are directed to a method of providing infant formula comprising cholesterol to an infant that does not amount to more than what is found in nature because a claim limitation can integrate a judicial exception by applying or using the judicial exception(s) to effect a particular treatment or prophylaxis for a disease or medical condition. Although this is an important consideration for claims reciting laws of nature or natural phenomena, it is not the only relevant consideration for such claims. This consideration originated as part of the “Other Meaningful Limitations” consideration discussed in MPEP 2106.05(e) with Vanda decision in April 2018, but was limited to treatment steps that applied laws of nature. 
In this case the method steps of administering a formula to infants is long and commonly known therefore does not amount to invention and the claimed limitations integrate a judicial exception by applying or using the judicial exception(s) to effect a particular treatment or prophylaxis for a disease or medical condition. Although this is an important consideration for claims reciting laws of nature or natural phenomena, it is not the only relevant consideration for such claims. This consideration originated as part of the “Other Meaningful Limitations” consideration discussed in MPEP 2106.05(e) with respect to Step 2B. Moved into Step 2A after the Vanda decision in April 2018, but was limited to treatment steps that applied laws of nature. 
2019 PEG expands this consideration to encompass treatment and prophylaxis limitations, and to cover limitations that apply any type of judicial exception (not just laws of nature). Examples of “treatment” and “prophylaxis” limitations include (but are not limited to) administration of medication, surgery, radiation therapy, phototherapy, physiotherapy, acupuncture, and the like. When evaluating this consideration, the following factors are relevant. The particularity or generality of the treatment or prophylaxis limitation(s); Whether the limitation(s) have more than a nominal or insignificant relationship to the exception(s); and Whether the limitation(s) are merely extra-solution activity or a field of use.
The treatment or prophylaxis limitation must be “particular”, i.e., specifically identified so that it does not encompass all applications of the judicial exception(s). 

When considering “Other Meaningful Limitations”, the claim limitations do not integrate a judicial exception by applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e)).
The 2019 PEG does not change the Step 2B analysis, which still requires an analysis of whether the claim provides an inventive concept (also called significantly more).  It also remains true that even if a claim is directed to a judicial exception and requires analysis under Step 2B, it may still be eligible, for example if it recites an additional element (or a combination of elements) that are unconventional. In this case, the claim as a whole does not amount to significantly more (there is no inventive concept in the claim), therefore the claim is ineligible.
Because revised Step 2A Prong Two overlaps with Step 2B, many of the considerations need not be reevaluated in Step 2B because the answer will be the 
In this case such reevaluation indicated that the element is conventional or not otherwise more than what is well-understood, routine, conventional activity in the field, therefore, the finding indicates that an inventive concept is present and that the claim is thus ineligible. 

It is asserted, that independent Claim 14 has been amended to recite both of the male and female gender specific synthetic nutritional compositions do not contain any phospholipids--which further restricts the alleged natural principle into a practical application. For example, this feature at least effects a transformation or reduction of the alleged natural principle to a different state or thing.2 In this regard, the Patent Office alleges that "[t]he optimal amount of the cholesterol provided is disclosed as being present in an amount based on that found in human milk...and... human milk is naturally occurring."3 However, the skilled artisan would understand that human milk contains phospholipids.4 Thus, requiring that the recited nutritional compositions do not contain any phospholipids changes the alleged natural principle to a different state or thing. 
2 See "2019 Revised Patent Subject Matter Eligibility Guidance." 
3 See Office Action, page 2. 
4 See, e.g., Giuffrida et al., "Quantification of Phospholipids Classes in Human Milk," Lipids, 2013; 48(10): 1051- 1058. 

Thus, even if independent Claim 14 contains a natural principle-to which Applicant does not acquiesce-independent Claim 14 has integrated the alleged natural principle into a practical application and thus is not "directed to" a judicial exception. Accordingly, the present claims are directed to patent eligible subject matter, and Applicant respectfully requests that the non-statutory subject matter rejection be reconsidered and withdrawn. 
	In response, claiming that the compositions used do not contain any phospholipids, does not further restricts the alleged natural principle into a practical application, therefore this argument toward the 35 USC 101 rejection is not persuasive.

It is asserted, that in the Office Action, Claims 14, 18, and 20-23 are rejected under 35 U.S.C. §103 as unpatentable over WO 2013/036102 to Abrahamse-Berkeveld al. ("Abrahamse-Berkeveld") in view of "The Dynamics of the composition of lipids in human milk during lactation; Journal Perdiatrie," 40/3(19855) to Hurgoiu ("Hurgoiu"), "Breast Milk Custom Formulated For Baby's Gender," February 19, 2014 to Winter ("Winter") and U.S. Patent App. Pub. No. 2010/0119617 to O'Connor ("O'Connor"). 
As noted above, this Response amends independent Claim 14 to incorporate the subject matter of dependent Claim 24-which is not included in the obviousness rejection over Abrahamse-Berkeveld, Hurgoiu, Winter, and O'Connor and recites at least one of the male and female gender specific synthetic nutritional compositions does not contain any phospholipids. This Response further amends this subject matter to recite both of 
In contrast, the primary reference Abrahamse-Berkeveld repeatedly explicitly characterizes its "invention" as containing phospholipids. In this regard, page 7, line 23 of Abrahamse- Berkeveld teaches "[t]he nutritional composition according to the present invention comprises phospholipids." Furthermore, page 7, line 24 of Abrahamse-Berkeveld teaches "[p]hospholipids are essential." 
Therefore, any modification of Abrahamse-Berkeveld to somehow arrive at the present claims--that require both of the male and female gender specific synthetic nutritional compositions do not contain any phospholipids--would improperly change the principle of operation of this reference. Winter and O'Connor alone or in combination do not suggest otherwise. 
In response, since the proposed amendments have not been entered, Applicant’s arguments drawn towards the present amendment have not been considered on the merits.

Conclusion


 
In this regard, if the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious.5 Obviousness is improper where the modification of a cited reference affects the principle of operation of the primary reference.6 
Thus, the skilled artisan would not have somehow modified Abrahamse-Berkeveld to arrive at the present claims. 

Accordingly, Applicant respectfully requests that the obviousness rejection over Abrahamse-Berkeveld, Hurgoiu, Winter and O'Connor be reconsidered and withdrawn. 
In the Office Action, Claims 14, 18, and 20-24 are rejected under 35 U.S.C. §103 as unpatentable over "Effect of the cholesterol content of a formula on the lipid composition of plasma lipoproteins and red blood cell membranes in early infancy," Am J Clin Nutr 1996;64:871- 7 to Katoku ("Katoku") in view of Winter and O'Connor. In view of the amendments and/or for at least the reasons set forth below, Applicant respectfully submits that Katoku, Winter, and 
O'Connor are deficient with respect to the present claims.Amended independent Claim 14 recites, in part, a method for providing an optimum amount of cholesterol to at least one infant, the method comprising: (i) providing a male gender specific synthetic nutritional composition tailored for a male infant of an age up to 3 months; (ii) providing a female gender specific synthetic nutritional composition tailored for a female infant of an age up to 3 months, the concentration of the cholesterol in the male gender specific synthetic nutritional composition is higher than in the female gender specific synthetic nutritional composition, and both the male and female gender specific synthetic nutritional compositions do not contain any phospholipids. 
s See, e.g., In re Ratti, 270 F.2d 810, 813 (CCPA 1959) (the modification suggested by the Examiner changed a seal from a rigid interface between the components to a 
6 Plas-Pak Industries, Inc. v. Sulzer Mixpac AG], Appeal 2013-007786, Inter Partes Reexamination No. 95/001,656 (PTAB 2014). 
 
 
 
In contrast to the claimed invention, Katoku, Winter, and O'Connor alone or in combination fail to render obvious the present claims. For example, the skilled artisan would not have combined the cited references to arrive at the present claims that require both the male and female gender specific synthetic nutritional compositions do not contain any phospholipids. 
In this regard, the Patent Office asserts the primary reference Katoku teaches methods of providing optimum amounts of cholesterol to infants.7 However, Katoku discloses "[t]he cholesterol-fortified formula was prepared by fortifying a regular formula with cholesterol- enriched milk fat globules."8 
The skilled artisan would understand that milk fat globules contain phospholipids. The milk fat globule is in fact surrounded by a phospholipid trilayer containing associated proteins, carbohydrates, and lipids derived primarily from the membrane of the secreting mammary epithelial cell (lactocyte).9 
Thus, removing the cholesterol-enriched milk fat globules-and thus phospholipids--from the formula in Katoku would render Katoku unsatisfactory for its intended purpose. In 
Winter and O'Connor alone or in combination do not provide any teaching that suggests removing the cholesterol-enriched milk fat globules-and thus phospholipids--from the formula in Katoku would not render Katoku unsatisfactory for its intended purpose. 
Thus, the skilled artisan would not have somehow modified Katoku to arrive at the present claims. 
77 See Office Action, page 13. 
8 Katoku, page 872, left column, second paragraph. 
9 See, e.g., Lopez et al. (March 2011) "Human milk fat globules: polar lipid composition and in situ structural investigations revealing the heterogeneous distribution of proteins and the lateral segregation of sphingomyelin in the biological membrane," Colloids and Surfaces. B, Biointerfaces, 83 (1): 29-41; Gallier et al. (April 2010) "Using confocal laser scanning microscopy to probe the milk fat globule membrane and associated proteins," Journal of Agricultural and Food Chemistry, 58 (7): 4250-4257; and Keenan (July 2001) "Milk lipid globules and their surrounding membrane: a brief history and perspectives for future research," Journal ofMammary Gland Biology and Neoplasia, 6 (3): 365-371. 
10 See MPEP § 2143.01(V) (citing In re Gordon, 733 F.2d 900 (Fed. Cir. 1984)). 
 
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955.  The examiner can normally be reached on T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793